SEC File Nos. 333-152323 811-22215 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Post-Effective Amendment No. 2 (X) and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.4 (X) INTERNATIONAL GROWTH AND INCOME FUND, INC. (Exact Name of Registrant as Specified in Charter) One Market, Steuart Tower, Suite 1800, San Francisco, California 94105-1409 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code:(415) 421-9360 Patrick F.
